DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 4-13, 15, 17-22, and 24-25 are pending and subject to this Office Action.
	The previous rejection of claims 1, 4-13, 15, 17-22, and 24-25 under 35 U.S.C. 112(b) is withdrawn in view of the amendment.

Response to Arguments
Applicant's arguments (see Remarks dated 11/04/2021) have been fully considered but they are not persuasive. 
On page 9, Applicant argues that the conversion of a diol to an alkenol and then said alkenol to a conjugate diene are completed in a single step in Song, and thus, one of skill in the art looking to use the alkenols of Cesana in a dehydration reaction to produce conjugated dienes via the processes disclosed in Song would most certainly follow Song’ one-step approach. Applicant further contends that one of skill in the art would recognize that moving from a one-step process to a two-step process is not necessarily as simple as transferring reaction vessels or simply changing reaction conditions, and thus Song’s single-step reaction process would not be modifiable to occur in two separate steps under separate conditions. 
In response, the examiner does not find the above argument persuasive. The Song reference was cited to address the claimed zeolite catalyst and not the overall process. Cesana discloses a process for producing 3-buten-2-ol from corresponding diols and then converting said 3-buten-2-ol to 1,3-butadiene, wherein said conversion is operated in the presence of a solid acid catalyst such as a zeolite (Abstract; pg. 1; pg. 20, line 21 – pg. 21, line 5). It is 

On pages 9-10, Applicant argues that one of skill in the art would not seek to modify Cesana with the catalysts described in Song. Applicant states (pg. 10):
Song describes that its H-Y, H-BEA, and H-FAU zeolites are macroporous and its H-ZSM-5 and H-MFI zeolites are mesoporous. However, as shown in the present application at p.11, ln.4 (WO '828), both Song's macroporous and mesoporous zeolites are actually mesoporous. Song further describes its zeolites as effective to obtain dienes from diols. However, the present application has shown sufficiently through examples that a mesoporous zeolite (e.g., such as those taught by Song) or a macroporous zeolite with a SiO2/Al2O3 ratio of 7-60 (which is outside of the claimed range) result in significantly lower productivity when used in the dehydration of alkenols to produce conjugated dienes.

In response, the examiner respectfully disagrees with the Applicant’s characterization of the zeolites described in Song with respect to their porosity. First, it is reminded that, in the instant invention, the terms “large pore zeolites” and “macroporous zeolites” mean zeolites 2/Al2O3 molar range of about 20-50 ([0078]), which overlaps and renders the claimed range prima facie obvious.  Therefore, the argument that one of skill in the art would not seek to modify Cesana with the catalysts described in Song is not considered persuasive.

Applicant further contends that the use of the specific catalyst recited in claim 1 results in various unexpected advantages, such as high resistance to deactivation agents and capacity to under to a high number of regenerations without any reduction in conversion yield or selectivity. 
In response, the above argument is not considered persuasive because prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. MPEP 2145. II. There is sufficient motivation for one skilled in the art to apply H-Y zeolite and H-BEA zeolites described in Song into the second step of the Cesana process for converting 3-buten-2-ol to 1,3-butadiene, and it’s the examiner’s position that the alleged advantages would flow naturally from the modified process of Cesana in view of Song.

Claim Objections
Claims 1, 5, 13, 15, 17, 22, and 24-25 are objected to because of the following informalities.
Claim 1, line 1: The limitation “with” between “diene” and “comprising” should be deleted. 
Claim 5, line 1: Applicant is suggested to amend the limitation “said zeolite” to state “said at least one zeolite” to be consistent with claim 1. 
Claim 13: Applicant is suggested to amend claim 13 as follows: 
The process according to claim 1, wherein said at least one alkenol is selected from the group consisting of alkenols obtained directly from a biosynthetic process[[es]] and alkenols obtained by a catalytic dehydration process[[es]] of at least one diol.
Claim 15: Applicant is suggested to amend claim 15 as follows: 
The process according to claim 13, wherein the at least one alkenol is an alkenol obtained by a catalytic dehydration process[[es]] of at least one diol, and said diol is derived from fermentation of sugars.
Claim 17: To improve clarity, Applicant is suggested to amend claim 17 as follows: 
The process according to claim 1, wherein said at least one alkenol is in a mixture with a diluent selected from an inert gas 
Claim 22, line 2: Applicant is suggested to amend “the gas phase” and “the mixed liquid/gas phase” to state “[[the]] a gas phase” and “[[the]] a mixed liquid/gas phase,” respectively.
Claim 24, line 1: The limitation “with” between “diene” and “comprising” should be deleted. 

Appropriate correction is required.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-13, 15, 17-22, and 24-25 are rejected under 35 U.S.C. 103 as obvious over Cesana et al. (WO 2015/173780 A1; cited in IDS dated 04/03/2019), in view of Song et al. (US Pub. 2016/0251281 A1, cited in IDS dated 04/03/2019), as evidenced by Nikitina et al. (“Dehydration of 2,3-butanediol over zeolite catalysts”, Petroleum Chemistry vol. 56, 230–236), Innes et al. (US Pat. 4,891,458 A), and Adam et al. (US Pub. 2015/0225311 A1).
Regarding claims 1, 7, 10, and 13 Cesana discloses a process for producing alkenols, including 3-buten-2-ol (i.e. an alkenol having 4 carbon atoms with the formula of C4H8O), by catalytically dehydrating a diol such as 1,3-butanediol, and further discloses that said alkenols are used as a feed material in a subsequent dehydration step for producing 1,3-butadiene (pg. 1, lines 5-24). Particularly, Cesana teaches that the dehydration of the alkenols to 1,3-butadiene is operated in the presence of a solid acid catalyst such as a zeolite (pg. 20, line 21- pg. 21, line 5). Cesana teaches that the dehydration of the diol to the alkenol is operated at a temperature ranging from 200 ºC to 500 ºC and the dehydration of the alkenol to 1,3-butadiene at a temperature ranging from 150 ºC to 500 ºC (cl. 20 and 26), and, thus, Cesana is considered to encompass operations where the dehydration of diol and the dehydration of alkenol are carried out at different temperature conditions. 
While suggesting a zeolite catalyst, Cesana fails to disclose that the dehydration of the alkenols to 1,3-butadiene is specifically operated in the presence of a catalyst comprising at least one macroporous zeolite in acid or prevalently acid form with a molar ratio SiO2/Al2O3 of between 7 and 60. 
However, Song discloses a process for producing 1,3-butadiene (i.e. a conjugated diene) ([0003]), the process comprising dehydrating 2,3-butanediol in the presence of a catalyst, wherein the suitable catalysts include H-Y zeolite (i.e. zeolite Y in acid form) and H-BEA zeolite (i.e. zeolite beta in acid form) with a SiO2/Al2O3 molar ratio of about 20 to 50 ([0064]-[0065]; [0078]). It is noted that zeolite Y and zeolite beta are considered to meet the claimed 4 alkenol) as an intermediate product and the conversion of said 3-buten-2-ol to 1,3-butadiene, as evidenced by Nikitina (pg. 234, right-hand column). Therefore, the H-Y and H-BEA zeolite catalysts disclosed by Song are considered capable of catalyzing the dehydration of 3-buten-2-ol to 1,3-butadiene.
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Cesana by employing the H-Y and/or H-BEA zeolite taught by Song as catalyst for the subsequent dehydration step for converting the alkenols obtained from 1,3-butanediol into 1,3-butadiene, because (i) while Cesana teaches that zeolite catalysts can be used for dehydrating the alkenols, e.g. 2-buten-1-ol and 3-buten-2-ol, the reference does not explicitly disclose that those zeolite catalysts comprise at least one macroporous zeolite in acid form with a molar ratio SiO2/Al2O3 of between 7 and 60, (ii) Song teaches a catalyst comprising a macroporous zeolite with a SiO2/Al2O3 ratio of about 20 to 50, and (iii) this involves application of a known catalyst to operate a known process and yield predictable results.
Cesana/Song does not explicitly teach that the zeolite catalyst comprises at least one inorganic binder selected from the group consisting of silica, alumina, zirconium oxide, titanium oxide and mixtures thereof, in a quantity of between 5% and 80% by weight relative to a total weight of the catalyst. However, it is well within the ordinary skills of an artisan that in catalytic reaction processes zeolites can be incorporated with a binder material, such as alumina, and silica, e.g., with the zeolite amount ranging from 1 to 99 wt% in the mixture, to form a desirable shape that would enhance mass transfer rates and thus catalytic activity, as evidenced by Innes 

Regarding claim 4, Song teaches that the suitable catalysts include H-Y zeolite (i.e. a zeolite having a FAU structure) and H-BEA zeolite (i.e. a zeolite having a BEA structure) ([0078]).

Regarding claim 5, Song teaches that the suitable catalysts include H-Y zeolite ([0078])

Regarding claim 6, Song teaches that the suitable catalysts include H-Y zeolite with a SiO2/Al2O3 molar ratio of about 20 to 50 ([0078]). The claimed SiO2/Al2O3 range of between 12 prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.

Regarding claim 8, Song teaches that the suitable catalysts include H-BEA (beta) zeolite ([0078]).

Regarding claim 9, Song teaches that the suitable catalysts include H-BEA (beta) zeolite with a SiO2/Al2O3 molar ratio of about 20 to 50 ([0078]). The claimed SiO2/Al2O3 range of between 25 and 30 lies within the corresponding range taught by Song, and is considered prima facie obvious. 

Regarding claims 11 and 12, Cesana discloses that the alkenols that are further dehydrated to produce 1,3-butadiene include 3-buten-2-ol, 3-buten-1-ol, and 2-buten-1-ol, i.e., alkenols having 4 carbon atoms with the formula of C4H8O (pg. 1, lines 15-24).

Regarding claim 15, Cesana discloses that the diol feed, e.g., 1,3-butanediol, is derived from the fermentation of sugars (pg. 16, lines 4-6). 

Regarding claims 17-19, Cesana discloses operating the dehydration of alkenols to 1,3-butadiene in the presence of water and nitrogen gas (pg. 37, line 20 – pg. 38, line 14).

Regarding claim 20, Cesana teaches that the dehydration of alkenols to 1,3-butadiene is conducted at a temperature ranging from 150 ºC to 500 ºC (cl. 26).

Regarding claim 21, Cesana teaches that the dehydration of alkenols to 1,3-butadiene is operated in a reactor operating as described in “Example 4” (relating to the dehydration of diol to alkenol), and it is noted that Example 4 is operated at an atmospheric pressure, i.e., 101 kPa (pg. 27, lines 7-9; pg. 38, lines 9-12).

Regarding claim 22, Cesana teaches operating the dehydration of alkenols to 1,3-butadiene where the alkenol feed (aqueous solution) is the liquid phase and the diluent (N2 gas) in gas phase (pg. 37, line 20 – pg. 38, line 14).

Regarding claim 24, Cesana discloses a process for producing alkenols, including 3-buten-2-ol (i.e. an alkenol having 4 carbon atoms with the formula of C4H8O), by catalytically dehydrating a diol such as 1,3-butanediol, and further discloses that said alkenols are used as a feed material in a subsequent dehydration step for producing 1,3-butadiene (pg. 1, lines 5-24). Particularly, Cesana teaches that the dehydration of the alkenols to 1,3-butadiene is operated in the presence of a solid acid catalyst such as a zeolite (pg. 20, line 21- pg. 21, line 5). Cesana discloses operating the dehydration of the diol to alkenols and the dehydration of the alkenol to 1,3-butadiene, separately (pg. 37, line 20 – pg. 38, line 14). Thus, Cesana is considered to teach that the dehydration of diol to alkenols is operated in a different reactor than the dehydration of the alkenols to 1,3-butadiene.
While suggesting a zeolite catalyst, Cesana fails to disclose that the dehydration of the alkenols to 1,3-butadiene is specifically operated in the presence of a catalyst comprising at least one macroporous zeolite in acid or prevalently acid form with a molar ratio SiO2/Al2O3 of between 7 and 60. 
However, Song discloses a process for producing 1,3-butadiene (i.e. a conjugated diene) ([0003]), the process comprising dehydrating 2,3-butanediol in the presence of a catalyst, wherein the suitable catalysts include H-Y zeolite (i.e. zeolite Y in acid form) and H-BEA zeolite 2/Al2O3 molar ratio of about 20 to 50 ([0064]-[0065]; [0078]). It is noted that zeolite Y and zeolite beta are considered to meet the claimed “macroporous zeolite” as defined in the instant specification (Spec., pg. 10, lines 19-24). Furthermore, the silica-to-alumina ratio disclosed by Song lies within the claimed range of “between 7 and 60.” Song does not explicitly teach that the above H-Y and H-BEA zeolite catalysts are capable of catalyzing the dehydration of alkenols, such as 3-buten-2-ol, it should be noted that the dehydration of 2,3-butanediol to 1,3-butadiene involves the formation 3-buten-2-ol (i.e. C4 alkenol) as an intermediate product and the conversion of said 3-buten-2-ol to 1,3-butadiene, as evidenced by Nikitina (pg. 234, right-hand column). Therefore, the H-Y and H-BEA zeolite catalysts disclosed by Song are considered capable of catalyzing the dehydration of 3-buten-2-ol to 1,3-butadiene.
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Cesana by employing the H-Y and/or H-BEA zeolite taught by Song as catalyst for the subsequent dehydration step for converting the alkenols obtained from 1,3-butanediol into 1,3-butadiene, because (i) while Cesana teaches that zeolite catalysts can be used for dehydrating the alkenols, e.g. 2-buten-1-ol and 3-buten-2-ol, the reference does not explicitly disclose that those zeolite catalysts comprise at least one macroporous zeolite in acid form with a molar ratio SiO2/Al2O3 of between 7 and 60, (ii) Song teaches a catalyst comprising a macroporous zeolite with a SiO2/Al2O3 ratio of about 20 to 50, and (iii) this involves application of a known catalyst to operate a known process and yield predictable results.
Cesana/Song does not explicitly teach that the zeolite catalyst comprises at least one inorganic binder selected from the group consisting of silica, alumina, zirconium oxide, titanium oxide and mixtures thereof, in a quantity of between 5% and 80% by weight relative to a total weight of the catalyst. However, it is well within the ordinary skills of an artisan that in catalytic reaction processes zeolites can be incorporated with a binder material, such as alumina, and 

Regarding claim 25, Cesana discloses a process for producing alkenols, including 3-buten-2-ol (i.e. an alkenol having 4 carbon atoms with the formula of C4H8O), by catalytically dehydrating a diol such as 1,3-butanediol, and further discloses that said alkenols are used as a feed material in a subsequent dehydration step for producing 1,3-butadiene (pg. 1, lines 5-24). Particularly, Cesana teaches that the dehydration of the alkenols to 1,3-butadiene is operated in the presence of a solid acid catalyst such as a zeolite (pg. 20, line 21- pg. 21, line 5). Cesana 
While suggesting a zeolite catalyst, Cesana fails to disclose that the dehydration of the alkenols to 1,3-butadiene is specifically operated in the presence of a catalyst comprising at least one macroporous zeolite in acid or prevalently acid form with a molar ratio SiO2/Al2O3 of between 7 and 60. 
However, Song discloses a process for producing 1,3-butadiene (i.e. a conjugated diene) ([0003]), the process comprising dehydrating 2,3-butanediol in the presence of a catalyst, wherein the suitable catalysts include H-Y zeolite (i.e. zeolite Y in acid form) and H-BEA zeolite (i.e. zeolite beta in acid form) with a SiO2/Al2O3 molar ratio of about 20 to 50 ([0064]-[0065]; [0078]). It is noted that zeolite Y and zeolite beta are considered to meet the claimed “macroporous zeolite” as defined in the instant specification (Spec., pg. 10, lines 19-24). Furthermore, the silica-to-alumina ratio disclosed by Song lies within the claimed range of “between 7 and 60.” Song does not explicitly teach that the above H-Y and H-BEA zeolite catalysts are capable of catalyzing the dehydration of alkenols, such as 3-buten-2-ol, it should be noted that the dehydration of 2,3-butanediol to 1,3-butadiene involves the formation 3-buten-2-ol (i.e. C4 alkenol) as an intermediate product and the conversion of said 3-buten-2-ol to 1,3-butadiene, as evidenced by Nikitina (pg. 234, right-hand column). Therefore, the H-Y and H-BEA zeolite catalysts disclosed by Song are considered capable of catalyzing the dehydration of 3-buten-2-ol to 1,3-butadiene.
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Cesana by employing the H-Y and/or H-BEA zeolite taught by Song as catalyst for the subsequent dehydration step for converting the 2/Al2O3 of between 7 and 60, (ii) Song teaches a catalyst comprising a macroporous zeolite with a SiO2/Al2O3 ratio of about 20 to 50, and (iii) this involves application of a known catalyst to operate a known process and yield predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772